ON COSTS
June 5, 1945.                         159 P.2d 360.
 OPINION
Respondent has appealed from the ruling of the clerk upon the cost bill filed by appellant herein.
The cost bill as filed by appellant contains an item of $42.70, claimed for copying 427 folios of volumes III and IV of the record on appeal. Respondent objects to the allowance of this amount, for the reason that said volumes III and IV are original documents filed in the *Page 472 
trial court; that said original documents were made a part of the record as such, and no transcription or copy thereof made.
Attached to the notice of appeal from the ruling of the clerk are original and copies of correspondence which passed between counsel for appellant and counsel for respondent. This correspondence makes it very clear that said volumes III and IV are original exhibits. The clerk did not have this evidence before her at the time she made her ruling.
Appellant contends that inasmuch as the documentary evidence attached to the notice of appeal was not submitted to the clerk it should be stricken. It is immaterial whether or not this be done. From an inspection of the said volumes III and IV we are convinced they are original exhibits, and being original exhibits no allowance can be made for the said two volumes, as they were not actually copied. Richards v. Vermilyea, 42 Nev. 294, 300,175 P. 188, 180 P. 121.
The amount allowed for "typing bill of exceptions" is reduced from the sum of $185.80 to $143.10, and in all other respects the ruling of the clerk is sustained. *Page 473